DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
The disclosure is objected to because of the following informalities: 
In para 0006: “The main body portion may further comprise a[[t]] first attachment hole located proximate…”
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference character "310" has been used to designate “a third angle” (para 0096; Fig 6) and the recess (Fig 8)
It appears reference character "310" in Fig 8 should be replaced with “320” because para 0098 defines the recess 320 of the fin 300. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-3 and 12-13 objected to because of the following informalities: 
In claims 2 and 12, in the limitation: “in a range [[of]] between 90o and 120o… in a range [[of]] between -45o and 45o
In claims 3 and 13, in the limitation: “in a range [[of]] between 90o and 120o… in a range [[of]] between -45o and 45o”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For purposes of examination on the merits, the claims are examined as best understood. 
Regarding claims 2 and 12, in the limitation “wherein the main body portion further comprises a leading end turn along a leading end turn axis said leading end turn axis forming a leading end turn angle relative to the body longitudinal axis in a range of between 90o – 120o wherein said leading end turn proceeds in a first direction away from the longitudinal axis at a first turn angle in a range of between -45o and 45o” the orientation of the angles is unclear. 
It is unclear how the leading end turn axis forms an angle relative to the body longitudinal axis in the range between 90o – 120o. It appears based on the Fig 5 and the specification, that the body of the flasher bends at 181 to form a leading end 180 and the line of intersection of the bend relative to the longitudinal axis forms two corresponding angles. 
It appears based on the specification and Figs 3A and 5 of the instant application that the body of the flasher bends at 181 to form a leading end 180. Additionally, it appears that the leading end 180 forms two corresponding angles with respect to the longitudinal axis 183. 

Regarding claims 3 and 13, in the limitation “wherein the main body portion further comprises a trailing end turn along a trailing end turn axis said trailing end turn axis forming a trailing end turn angle relative to the body longitudinal axis in a range of between 90o – 120o wherein said trailing end turn proceeds in a second direction away from the longitudinal axis at a second turn angle in a range of between -45o and 45o”.
It is unclear how the trailing end turn axis forms an angle relative to the body longitudinal axis in the range between 90o – 120o. It appears based on the Fig 5 and the specification, that the body of the flasher bends at 191 to form a leading end 190 and the line of intersection of the bend relative to the longitudinal axis forms two corresponding angles. 
It appears based on the specification and Figs 3A and 5 of the instant application that the body of the flasher bends at 191 to form a leading end 190. Additionally, it appears that the leading end 180 forms two corresponding angles with respect to the longitudinal axis 183. 
Claims 4 and 14 are rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gibson (US Patent No 11,116,196 B2).
Regarding claim 1, Gibson discloses a fishing flasher (flasher 10) comprising: 
a main body portion (body 12) extending in a body plane along a body longitudinal axis (Fig 1) from a body leading end (end of flasher near downstream edge 21) to a body trailing end (end of flasher near upstream edge 19) opposite the body leading end, 
said main body portion comprising a body first surface (first surface 14 on first side 15), a body second surface (second surface 16 on second side 17) opposite the body first surface, at least one passage (opening 40) extending from the body first surface through the body plane and the body second surface (Figs 1-8), a first attachment hole (54) located proximate to the body leading end, and a second attachment hole (56) located proximate to the body trailing end; 
a removable panel (spinner 46) extending in a panel plane along a panel longitudinal axis (centerline C; Fig 3) from a panel leading end (end of flasher near edge 21) to a panel trailing end (end of flasher near edge 19) opposite the panel leading end, said removable panel comprising a panel first surface (top surface of 46), and a panel second surface (bottom surface of 46) opposite the panel first surface; and 
a fin (tab 52) extending from the body second surface proximate to the body trailing end (end of flasher near upstream edge 19); and 
wherein the removable panel is sized and shaped to fit within the passage (spinner 46 received within opening 40); 
wherein the removable panel is held within the passage by at least one fastener (pins 48 received by holes 50); and 
wherein at least a portion of the panel first surface comprises a first surface feature (surface decorations e.g. reflective materials, designs, coloring, ect; col 5, ln 1-3 ) and/or at least a portion of the panel second surface comprise a second surface feature.  

Claim 2, as best understood, is rejected. Regarding claim 2, Gibson discloses the fishing flasher of claim 1 as previously discussed. 
Gibson further discloses: 
wherein the main body portion (body 12) further comprises a leading end turn (lip 20) along a leading end turn axis (bend 26) said leading end turn axis forming a leading end turn angle relative to the body longitudinal axis in a range of between 90o and 120o  (The axis at bend 26 intersects with the longitudinal axis (center line C) to form two corresponding angles. While the specification and the drawings do not explicitly identify what each angle is, it appears both the angles are close to 90 (one slightly greater and one slightly less than 90) in Fig 3)
wherein said leading end turn (lip 20) proceeds in a first direction away from the longitudinal axis at a first turn angle (The angle corresponding to Beta is the first turn angle. The angle Beta is in the range 125-175, therefore the corresponding angle is in the range 5-55. When Beta is 135-175, then the corresponding angle is in the range 0-45.) in a range of between -45o and 45o.  

Claim 3, as best understood, is rejected. Regarding claim 3, Gibson discloses the fishing flasher of claim 2 as previously discussed. 
Gibson further discloses: 
wherein the main body portion further comprises a trailing end turn (lip 18) along a trailing end turn axis (bend 24) said trailing end turn axis forming a trailing end turn angle  relative to the body longitudinal axis in a range of between 90o and 120o (The axis at bend 24 intersects with the longitudinal axis (center line C) to form two corresponding angles. While the specification and the drawings do not explicitly identify what each angle is, it appears both the angles are close to 90 (one slightly greater and one slightly less than 90) in Fig 3)
wherein said trailing end turn (lip 18) proceeds in a second direction away from the longitudinal axis at a second turn angle (The angle corresponding to Alpha is the second turn angle. The angle Alpha is in the range 125-175, therefore the corresponding angle is in the range 5-55. When Alpha is 135-175, then the corresponding angle is in the range 0-45.) in a range of between -45o and 45o.  

Claim 4, as best understood, is rejected. Regarding claim 4, Gibson discloses the fishing flasher of claim 3 as previously discussed. 
Gibson further discloses wherein the first direction is opposite the second direction (Figs 1-8).  

Regarding claim 8, Gibson discloses the fishing flasher of claim 1 as previously discussed. 
	Gibson further discloses wherein the first surface feature and/or the second surface feature comprises a color (col 5, ln 1) (please note the breadth of the claim: any material, even a clear material, comprises a color).  

Regarding claim 9, Gibson discloses the fishing flasher of claim 1 as previously discussed.  
Gibson further discloses wherein the first surface feature and/or the second surface feature comprises a reflective surface feature (col 5, ln 1) (please note the breath of this claim and that almost all surfaces reflect some degree of light).  

Regarding claim 10, Gibson discloses the fishing flasher of claim 1 as previously discussed. 
Gibson further discloses wherein the first surface feature and/or the second surface feature comprises a luminous surface feature (The Cambridge dictionary defines luminous as “producing or reflecting bright light, especially in the dark.” The first 14 and second surfaces 16 of the body 12 are made of reflective materials per col 5, ln1. Reflective surfaces reflect bright light and are therefore luminous.)  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (US Patent No 11,116,196 B2). 
Regarding kit claim 11, in view of the structure disclosed by Gibson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to break the components down and assemble them into kit form. This would be done so that spinners 46 of a different shape could be used (any combination of blades; col 5, ln 1). Spinners of different shapes produce different movements during trolling and therefore attract different species of fish, improving versatility of the flasher. 
Gibson discloses a fishing flasher (flasher 10) comprising: 
a main body portion (body 12) extending in a body plane along a body longitudinal axis (Fig 1) from a body leading end (end of flasher near downstream edge 21) to a body trailing end (end of flasher near upstream edge 19) opposite the body leading end, 
said main body portion comprising a body first surface (first surface 14 on first side 15), a body second surface (second surface 16 on second side 17) opposite the body first surface, at least one passage (opening 40) extending from the body first surface through the body plane and the body second surface (Figs 1-8), a first attachment hole (54) located proximate to the body leading end, and a second attachment hole (56) located proximate to the body trailing end; 
a removable panel (spinner 46 removably attached via pins 48 and holes 50) extending in a panel plane along a panel longitudinal axis (centerline C; Fig 3) from a panel leading end (end of flasher near edge 21) to a panel trailing end (end of flasher near edge 19) opposite the panel leading end, said removable panel comprising a panel first surface (top surface of 46), and a panel second surface (bottom surface of 46) opposite the panel first surface; and 
a fin (tab 52) extending from the body second surface proximate to the body trailing end (end of flasher near upstream edge 19); and 
wherein the removable panel is sized and shaped to fit within the passage (spinner 46 received within opening 40); 
wherein the removable panel is held within the passage by at least one fastener (pins 48 received by holes 50); and 
wherein at least a portion of the panel first surface comprises a first surface feature (surface decorations e.g. reflective materials, designs, coloring, ect; col 5, ln 1-3 ) and/or at least a portion of the panel second surface comprise a second surface feature.  

Claim 12, as best understood, is rejected. Regarding claim 12, Gibson discloses the fishing flasher of claim 11 as previously discussed. 
Gibson further discloses: 
wherein the main body portion (body 12) further comprises a leading end turn (lip 20) along a leading end turn axis (bend 26) said leading end turn axis forming a leading end turn angle relative to the body longitudinal axis in a range of between 90o and 120o  (The axis at bend 26 intersects with the longitudinal axis (center line C) to form two corresponding angles. While the specification and the drawings do not explicitly identify what each angle is, it appears both the angles are close to 90 (one slightly greater and one slightly less than 90) in Fig 3)
wherein said leading end turn (lip 20) proceeds in a first direction away from the longitudinal axis at a first turn angle (The angle corresponding to Beta is the first turn angle. The angle Beta is in the range 125-175, therefore the corresponding angle is in the range 5-55. When Beta is 135-175, then the corresponding angle is in the range 0-45.) in a range of between -45o and 45o.  

Claim 13, as best understood, is rejected. Regarding claim 13, Gibson discloses the fishing flasher of claim 12 as previously discussed. 
Gibson further discloses: 
wherein the main body portion further comprises a trailing end turn (lip 18) along a trailing end turn axis (bend 24) said trailing end turn axis forming a trailing end turn angle  relative to the body longitudinal axis in a range of between 90o and 120o (The axis at bend 24 intersects with the longitudinal axis (center line C) to form two corresponding angles. While the specification and the drawings do not explicitly identify what each angle is, it appears both the angles are close to 90 (one slightly greater and one slightly less than 90) in Fig 3)
wherein said trailing end turn (lip 18) proceeds in a second direction away from the longitudinal axis at a second turn angle (The angle corresponding to Alpha is the second turn angle. The angle Alpha is in the range 125-175, therefore the corresponding angle is in the range 5-55. When Alpha is 135-175, then the corresponding angle is in the range 0-45.) in a range of between -45o and 45o.  

Regarding kit claim 14, Gibson discloses the fishing flasher of claim 13 as previously discussed. 
Gibson further discloses wherein the first direction is opposite the second direction (Figs 1-8).  

Regarding kit claim 18, Gibson discloses the fishing flasher of claim 11 as previously discussed. 
	Gibson further discloses wherein the first surface feature and/or the second surface feature comprises a color (col 5, ln 1) (please note the breadth of the claim: any material, even a clear material, comprises a color).  

Regarding kit claim 19, Gibson discloses the fishing flasher of claim 11 as previously discussed.  
Gibson further discloses wherein the first surface feature and/or the second surface feature comprises a reflective surface feature (col 5, ln 1) (please note the breath of this claim and that almost all surfaces reflect some degree of light).  

Regarding kit claim 20, Gibson discloses the fishing flasher of claim 11 as previously discussed. 
Gibson further discloses wherein the first surface feature and/or the second surface feature comprises a luminous surface feature (The Cambridge dictionary defines luminous as “producing or reflecting bright light, especially in the dark.” The first 14 and second surfaces 16 of the body 12 are made of reflective materials per col 5, ln1. Reflective surfaces reflect bright light and are therefore luminous.)  

Claims 1, 5, 7-10, 11, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Biskup (US Patent No 4,637,160) in view of Bechold (US Patent No 6,493,984 B1). 
Regarding claim 1, Biskup discloses a fishing flasher (fish skin lure 10; Fig 1) comprising: 
a main body portion (spoon 12) extending in a body plane along a body longitudinal axis (Fig 1) from a body leading end (end of 12 proximate line 24) to a body trailing end (end of 12 proximate to hook 28) opposite the body leading end, 
said main body portion comprising a body first surface (top surface of 12), a body second surface (bottom surface of 12) opposite the body first surface, at least one passage (large opening that receives the fish skin) extending from the body first surface through the body plane and the body second surface (Fig 1), a first attachment hole (hole 18) located proximate to the body leading end, and a second attachment hole (hole 20) located proximate to the body trailing end; 
a removable panel (skin 14) extending in a panel plane along a panel longitudinal axis (Fig 1) from a panel leading end (end proximate to hole 40) to a panel trailing end (end proximate to hole 42) opposite the panel leading end, said removable panel comprising a panel first surface (top surface of 54), and a panel second surface (bottom surface of 14) opposite the panel first surface; and 
wherein the removable panel is sized and shaped to fit within the passage (Fig 1); 
wherein the removable panel is held within the passage by at least one fastener (screws 44, 46); and 
wherein at least a portion of the panel first surface comprises a first surface feature (scale side of fish skin, both visually attractive and scented; col 4, ln 15-20) and/or at least a portion of the panel second surface comprise a second surface feature.  

Biskup does not explicitly disclose a fin extending from the body second surface proximate to the body trailing end. 
However, Bechold discloses a trolling flashing having front and back ends and top and bottom sides (analogous art).
Bechold further discloses a fin (fin 26) extending from the body (10) second surface (surface 16) proximate to the body tailing end (butt end 14).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flasher of Biskup by incorporating a tail as taught by Bechold. This would be done to “induce[s] a rotational motion of the lure even at slow trolling speeds… moreover, the water distortions induced by the lure motion produces sound effects that are particularly attractive to predatory fish…” (col 3, ln 1-12), thereby increasing the changes a predatory fish strikes the lure. 
	
Regarding kit claim 11, in view of the structure disclosed by Biskup in view of Bechold (previously discussed with claim 1) it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to break the components down and assemble them into kit form. This would be done because while fish skin is attractive to predatory fish, it is not durable and would need to be replaced frequently. 

	Regarding claim 5, the combination discloses the fishing flasher of claim 1 as previously discussed.  
Regarding kit claim 15, the combination discloses the fishing flasher kit of claim 11 as previously discussed 
Biskup further discloses wherein the passage comprises a passage lip (entire perimeter of the opening) extending along at least a portion of a passage perimeter, and the removable panel comprises a panel lip (entire perimeter of the fish skin) extending along at least a portion of a panel perimeter corresponding to the portion of the passage perimeter which comprises the passage lip (the perimeter of the opening is generally the same shape and dimension as the fish skin 14, such that the fish skin 14 is inserted into opening; Figs 1-2).  

Regarding claim 7, the combination discloses the fishing flasher of claim 1 as previously discussed.
Regarding kit claim 15, the combination discloses the fishing flasher kit of claim 11 as previously discussed.
Bechold further discloses wherein the fin (fin 26) further comprises a recess (hole 40).  


Regarding claim 8, the combination discloses the fishing flasher of claim 1 as previously discussed. 
Regarding kit claim 18, the combination discloses the fishing flasher kit of claim 11 as previously discussed.

	Biskup further discloses wherein the first surface feature and/or the second surface feature comprises a color (top surface of skin 14 comprises scales which have a color; col 4, ln 15-20) (please note the breadth of the claim: any material, even a clear material, comprises a color).  


Regarding claim 9, the combination discloses the fishing flasher of claim 1 as previously discussed.  
Regarding kit claim 19, the combination discloses the fishing flasher kit of claim 11 as previously discussed.
Biskup further discloses wherein the first surface feature and/or the second surface feature comprises a reflective surface feature (top surface of skin 14 comprises scales which reflect light) (please note the breath of this claim and that almost all surfaces reflect some degree of light).  


Regarding claim 10, the combination the fishing flasher of claim 1 as previously discussed. 
Regarding kit claim 20, the combination discloses the fishing flasher kit of claim 11 as previously discussed.
Biskup further discloses wherein the first surface feature and/or the second surface feature comprises a luminous surface feature (The Cambridge dictionary defines luminous as “producing or reflecting bright light, especially in the dark”. The top surface of skin 14 comprises scales which reflect bright light and are therefore luminous).  



Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, either alone or in combination, the details of at least one fastener comprises a first tab and a second tab pivotably connected to the main body portion by first and second screw, along with the remaining limitations in the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Pool (US-20050252069-A1), Talbot (US-20170295766-A1), Wethald (US-4201006-A), Cooper (US-20180288989-A1), Farr (US-6279260-B1), Bauer (US-3673727-A), Haselwood (US-2213701-A), Tigner (US-20130276349-A1), Bechold (US-20150366178-A1), Gibson (US-D873374-S), Thomas (US-6085404-A), Jones (US-8806802-B2), DeRose (US-5970648-A), and Gaunt (US-3656253-A). 
These documents present alternative designs similar in scope that illustrate relevant features in comparison to the applicant’s submission. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644